Citation Nr: 1227961	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in July 2012, but in June 2012 the Veteran, through his representative, requested that the hearing be cancelled.  However, the Board notes that the Veteran did appear at a hearing at the RO before a hearing officer in August 2009.  A transcript of this hearing is contained in the claims folder.  

The Veteran submitted a separate claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) in August 2010.  This was denied in an April 2011 rating decision.  The Veteran submitted a notice of disagreement with this decision, and he was issued a statement of the case in December 2011.  However, a substantive appeal of this issue was not submitted, and the time for appeal has passed.  This issue was not certified to the Board.  Therefore, entitlement to TDIU is not part of the current appeal, and will not be considered by the Board.  See 38 C.F.R. § 20.200 (An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.)  See also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The record shows that the evaluation of the Veteran's PTSD was increased to the current 70 percent rating during the course of this appeal.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the evaluation for PTSD remains less than 100 percent, and as the Veteran has not expressed satisfaction with the 70 percent evaluation, this matter remains on appeal to the Board. 


FINDING OF FACT

The Veteran's PTSD is productive of symptomatology that results in occupational and social impairment with deficiencies in most areas, but is not productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that the Veteran was provided with adequate VCAA notification in a September 2007 letter.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  The Veteran has offered testimony at a hearing at the RO.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners.  Records have been obtained from the Social Security Administration (SSA).  The Veteran informed the September 2009 VA examiner that he does not receive any treatment from either VA or private sources, and the record further indicates that he has not received any such treatment during the period on appeal or for many years prior to this period.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the initial 70 percent rating assigned to his service connected PTSD is not adequate to reflect the impairment it causes.  He believes that his PTSD renders him completely disabled.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for PTSD was initially established in a July 2008 rating decision.  A 30 percent evaluation was assigned for this disability, effective from August 2007.  After the Veteran submitted a notice of disagreement and the current appeal ensued, the evaluation was increased to 70 percent in a November 2009 rating decision, also effective from August 2007.  The 70 percent evaluation remains in effect. 

The Veteran's disability is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) 

The current 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence includes the Veteran's SSA records.  These reveal that the Veteran sustained serious injuries to his body and head due to a post service injury that occurred in 1982.  He is in receipt of SSA disability benefits as a result of this injury and has not worked since that time.  His SSA records are silent for PTSD.  

The Veteran was afforded a VA examination of his PTSD in March 2008.  He was noted to have been in a coma for six weeks following his 1982 injury.  The Veteran reported being detached from people, and the only people he trusted were close family members.  These were mainly the people with which he interacted, although he also had a couple of close friends.  He had been married for 36 years and lived with his wife.  The Veteran was active in the American Legion and also belonged to a church in which he was not active.  He also reported sleep difficulties, difficulty controlling his temper, depression, and memory difficulties.  He denied suicidal or homicidal thoughts and past suicide attempts, as well as manic or psychotic symptoms.  The Veteran had sought psychiatric treatment in the 1980s and had been on medication since that time.  He denied any hospitalizations for PTSD.  

On examination, the Veteran was casually dressed and well groomed.  His thought processes were organized, and his speech was normal.  He was hypervigilant but not paranoid.  The Veteran described his mood as depressed.  He was alert and oriented.  His immediate memory was three out of three and his remote memory was two out of three.  His insight and judgment were normal.  The diagnostic impression was chronic PTSD, as well as dysthymic disorder.  The prognosis was guarded and he was competent.  His score on the Global Assessment of Functioning (GAF) scale was 61 to 70. 

The Veteran submitted an affidavit describing his symptoms in December 2007.  Affidavits from his wife and friends are also in the record.  These describe the Veteran as experiencing paranoia, crying spells due to intrusive thoughts, anxiety attacks, depression, sleep problems, difficulties in being close to other people, irritability and quick to anger when driving, easily startled, hypervigilant, prone to flashbacks of Vietnam experiences, and prone to having his hygiene suffer when he was severely depressed.  The Veteran described these symptoms again at his August 2009 hearing, and also noted that he experiences nightmares.  

The Veteran was afforded an additional VA examination in September 2009.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been disabled and unemployed since his 1982 injury due to an essentially paralyzed left arm and other problems including cognitive deficits.  He was not currently receiving any treatment for his PTSD and had never been hospitalized for it.  The examiner noted that the Veteran's marital and family relationships were unchanged since the previous examination.  He only attended church a couple of times a year but did go to monthly American Legion meetings.  His usual daily activity was to find projects to do on his property.  He was otherwise avoidant of social activities due to fear that he would embarrass himself or his family due to his anxiety, anger, and fear he would loss control of his emotions.  He had threatened to kill himself in the past but not for many years.  He had a history of loss of control with anger and violence but this also had not occurred for many years.  The Veteran had the classic range of PTSD symptoms including moderate to severe hypervigilance, exaggerated startle response, intense reactions to a wide range of cues, disturbed sleep with nightmares twice a month, flashpoint anger, and sharply restricted social activities.  He also had cognitive deficits, but upon questioning these were attributable to his 1982 injury.  The symptoms that were the result of PTSD were characterized as moderate to severe.  

On examination, the Veteran was clean and appropriately dressed.  His speech was slow with frequent blocking and word finding problems.  He was cooperative but with a blunted affect.  The Veteran's mood was anxious and depressed, and he was easily distracted.  He had suicidal ruminations but no delusions.  The frequency of his nightmares varied depending on if he had discussed his experiences.  The Veteran had experienced frequent losses of anger over the years but seemed to have better control at the present.  He had panic attacks but the most recent one had been the previous year.  His hygiene was usually good but he would let it lapse when he was more depressed until his wife told him to bathe.  His PTSD resulted in severe impairment in shopping and recreational activities, but no impairment to moderate impairment with other activities.  He spent his days isolated on his property going from one solitary activity to another.  The diagnoses included PTSD, dysthymia, and a cognitive disorder.  The examiner noted that the cognitive disorder resulted in blocking and memory problems, but was the result of his head trauma in 1982.  The GAF score was 52.  The examiner stated that the Veteran had moderate to severe difficulty in social functioning and social activities.  The Veteran was noted to have been able to manage to work and retain employment until his 1982 injury in spite of his moderate to severe PTSD symptoms.  Finally, the examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  However, he stated that these symptoms resulted in deficiencies in judgment, thinking, relationships, work, and mood due to his readily triggered fight or flight mechanism and low frustration tolerance.  He had also never been able to have a complete relationship with his now grown children.  His unemployment was not due to PTSD.  

After consideration of the Veteran's contentions and the evidence, the Board finds that the evidence does not support entitlement to an evaluation in excess of 70 percent.  The evidence does not demonstrate total social and occupational impairment.  

There is no question but that the Veteran's PTSD is productive of a high degree of impairment.  This is reflected by the 70 percent evaluation currently in effect.  However, he does not have symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The Veteran clearly has difficulty with anger and controlling his emotions, but the most recent examination stated that he had been doing better in this regard for the last few years.  The evidence does not show that there has ever been a persistent danger of hurting himself or others.  The most recent examiner also described most of the Veteran's activities of daily living as mildly to moderately impaired, with only those that involved interaction with others as severely impaired.  His hygiene is usually good although it suffers during periods of depression.  The Veteran has some memory problems, but these are not so severe that they result in disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Furthermore, the symptoms of disorientation and memory loss have been attributed in part or in whole due to the nonservice connected residuals of a head trauma.  The Veteran also experiences classic PTSD symptoms such sleep difficulties, flashbacks, irritability, and hypervigilance, but these were described as moderate to severe.  The September 2009 examiner specifically opined that the PTSD symptoms did not result in total occupational or social impairment. 

The GAF scores assigned to the Veteran's PTSD by his examiners are consistent with symptoms that are less that total.  His score was assessed as 61 to 70 in March 2008, and 52 in September 2009.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates "mild symptoms or some difficulty in social, occupational, or school functioning."  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Ibid.).  These scores do not support a finding of total social and occupational impairment.  The descriptions of the Veteran's symptoms in affidavits by the Veteran and his wife and friends are competent and credible, but not markedly different than symptoms listed on VA examination reports and do not reflect disability consistent with criteria for a total schedular rating.  The Board concludes that the Veteran's symptomatology more nearly resembles that of occupational and 

social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood that has been in effect for the entire period on appeal.  This merits continuation of the 70 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for PTSD.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to his PTSD.  The Veteran remained employed until he sustained an injury that left him unable to work.  Furthermore, he has not 

	


been hospitalized for his PTSD.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


